
	

115 HR 2457 : J. Bennett Johnston Waterway Hydropower Extension Act of 2017
U.S. House of Representatives
2017-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2457
		IN THE SENATE OF THE UNITED STATES
		June 13, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To extend the deadline for commencement of construction of certain hydroelectric projects.
	
	
 1.Short titleThis Act may be cited as the J. Bennett Johnston Waterway Hydropower Extension Act of 2017. 2.Extension (a)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to Federal Energy Regulatory Commission project numbers 12756, 12757, and 12758, the Commission may, at the request of the licensee for the applicable project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the Commission’s procedures under that section, extend the time period during which such licensee is required to commence the construction of its applicable project for up to 3 consecutive 2-year periods from the date of the expiration of any extension issued by the Commission under that section for such project.
 (b)Obligation for payment of annual chargesAny obligation of a licensee for a project described in subsection (a) for the payment of annual charges under section 10(e) of the Federal Power Act (16 U.S.C. 803(e)) shall commence when the construction of the project commences.
			(c)Reinstatement of license; effective date for extension
 (1)ReinstatementIf the time period required for commencement of construction of a project described in subsection (a) has expired prior to the date of the enactment of this Act, the Commission may reinstate the license for such project, effective as of the date of the expiration of the license.
 (2)Effective date for extensionIf the Commission reinstates a license under paragraph (1) for a project, the first extension authorized under subsection (a) with respect to such project shall take effect on the effective date of such reinstatement under paragraph (1).
				
	Passed the House of Representatives June 12, 2017.Karen L. Haas,Clerk
